Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is represented by:

Kowalchuk (U.S. 2019/0059204) discloses a seed conveyor (52) having a seed sensor (102), wherein a liquid spray (84) is timed with a seed travel time based on the detection signal and a speed of the conveyor (Abstract).
Conrad (U.S. 10,058,023) discloses a seed conveyor (130) speed which is proportional to the planter travel speed (Abstract) and which times the release of product (via conduit 131) with seeds into flights of the conveyor (Fig. 7A).
Ritland (U.S. 2020/0022301) discloses timing a liquid spray on or near a seed in furrow by estimating a seed travel time based on a baseline seed travel time, a baseline seed speed, and a sensed actual seed speed ([0087]).
However, the prior art, alone or in combination, does not disclose or suggest all of the limitations of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilkerson (U.S. 2004/0231575) baseline (average) time for seed to move from sensed location to a target location for dispensing fluid, and pulse-width spray activation signal based on field speed to produce a desired band length ([0035]).
Obrist (U.S. 2021/0084807) seed spray timing based on time between two seed detection signals (Fig. 2).
Weigel (U.S. 2019/0029167) extrapolating a final seed position based on known seed speed, vehicle speed, and distance to ground ([0012]).
Burk (U.S. 2016/0316613) row units dispense at varied rates due to distinct speeds at each row unit as the planter makes a turn ([0014]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671